Citation Nr: 1106035	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

This case was previously before the Board on two occasions.  In 
December 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for further development.  In 
September 2009, the Board issued a decision on the merits denying 
service connection for hearing loss, tinnitus, and a lumbar spine 
disability.  The Veteran appealed from that decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
September 2010 Order, pursuant to a Joint Motion for Remand, the 
Court vacated and remanded the Board's decision with instructions 
to remand the case to schedule a hearing.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

As noted in the Joint Motion for Remand, in his March 2007 
substantive appeal, the Veteran requested a personal hearing 
before the Board in Washington, DC.  In October 2008, the Board 
sent the Veteran a notice scheduling his requested hearing for 
December 9, 2008.  The Veteran did not appear at that hearing.

According to the Joint Motion for Remand, during preparation of 
this case for appeal to the Court, the Veteran produced a copy of 
a fax to the Board, along with a cover page indicating that it 
was successfully sent to the correct fax number in November 2008.  
This fax indicated that the Veteran was not financially or 
physically able to attend the scheduled hearing in Washington, 
DC, and requested a hearing by video or Travel Board in Waco, 
Texas.  As noted in the Joint Motion for Remand, this fax had not 
been associated with the claims file prior to the two previous 
decisions issued by the Board, nor is it currently in the claims 
file.  

In January 2011, VA received a letter from the Veteran submitting 
additional evidence in support of his claims, accompanied by a 
waiver of review of such evidence by the AOJ.  See 38 C.F.R. §§ 
20.800, 20.1304(c) (2010).  Additionally, the Veteran requested 
to be scheduled for a Board hearing in Waco, Texas.  

Accordingly, pursuant to the Joint Motion for Remand, as 
incorporated in the Court's Order, this case must be remanded to 
schedule the Veteran for his requested Travel Board hearing.  See 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).  The Board notes that 
the Veteran identified a temporary address in his January 2011 
letter, which should be considered when notifying him of the 
scheduled hearing date.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge.  
Notification for the hearing date should 
reflect consideration of the temporary 
address identified in the Veteran's 
January 2011 letter.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

